Alice Robie Resnick, J.,
dissenting.
{¶ 16} Although former R.C. 2929.20(B)(3) may have been inartfully drafted, I would hold that its application does not deny equal protection to offenders in appellee’s situation. I would reverse the judgment of the court of appeals.
{¶ 17} Appellee was sentenced to a five-year prison term after he pled guilty to a second-degree felony and also received a three-year mandatory term for a firearm specification, to be served consecutively. Since appellee received exactly five years for the felony, he was ineligible for judicial release under former R.C. 2929.20(B)(3) because he was required to serve the full five years before he could move for such release.1 Nevertheless, appellee filed a motion for judicial release, and the trial court granted his motion with no explanation of whether it was *465applying the former or later version of the statute, and with no explanation of why it entertained a motion that neither version of the statute allowed to be filed.
{¶ 18} The parties have agreed that the former version of the statute in effect at the time appellee was sentenced applies. Under that former statute, for certain offenders convicted of first-, second-, or third-degree felonies, the General Assembly created two groups of offenders who could apply for judicial release, differentiated by the lengths of their prison terms. One group was those offenders sentenced to less than five years, who could file for judicial release “not earlier than one hundred eighty days after the offender is delivered to a state correctional institution.” Former R.C. 2929.20(B)(2), 147 Ohio Laws, Part I, 470. The other group was those offenders sentenced to “five years or more and less than ten years,” who could file for judicial release after serving five years. Former R.C. 2929.20(B)(3).
{¶ 19} The court of appeals held that former R.C. 2929.20(B)(3) violates principles of equal protection as applied to offenders who are sentenced to terms of exactly five years, held that that statute therefore did not apply to render appellee’s motion untimely, and so upheld appellee’s eligibility for judicial release. The court focused on the fact that the statute provided that any offender sentenced to a term of five years or more, up to a term of ten years, was required to serve five years before the offender could be eligible to file for judicial release. Reasoning that the statute therefore functioned to deny judicial release to any offender sentenced to exactly five years but allowed any offender sentenced to any other term up to ten years to have a possibility of obtaining judicial release, the court found that principles of equal protection had been violated.
{¶ 20} The majority affirms that judgment, holding that the statute arbitrarily denies an offender sentenced to exactly five years any opportunity for judicial release. What the majority has done is to remove appellee from the General Assembly’s grouping of those offenders sentenced to five or more years (up to ten years) and place him in the other grouping, of those offenders sentenced to less than five years.
{¶ 21} As the majority acknowledges, the alleged equal protection violation in this case must be reviewed under rational-basis scrutiny, and the legislation will be invalid only if no grounds can be found to justify it. See State v. Thompkins (1996), 75 Ohio St.3d 558, 561, 664 N.E.2d 926. Contrary to the majority, I would find that the General Assembly’s decision to draw the statutory line where it did in the former statute is entitled to deference, and that no equal protection violation is present. I agree with the reasoning of State v. Vincer (Sept. 22, 1999), 9th Dist. No. 98CA007117, 1999 WL 743897, which the court of appeals found to be in conflict with its decision. In Vincer, the court stated that “the Ohio General Assembly has determined that any sentence of five years or greater *466reflects punishment for a serious crime and is of such gravity that those offenders who are subject to R.C. 2929.20(B)(3) should serve at least five years of their sentences before they may be permitted to petition the sentencing court for judicial release. This distinction is rationally related to the state’s legitimate governmental interests as stated in R.C. 2929.11(A), protecting the public and punishing the offender.”
{¶ 22} The majority quotes several passages from State v. Strausbaugh (1997), 87 Ohio Misc.2d 31, 688 N.E.2d 1149, the first reported opinion holding the statute unconstitutional, to support its view that former R.C. 2929.20(B)(3) violates the Equal Protection Clause of the Ohio Constitution. Other courts have also relied in part upon Strausbaugh. However, when the facts in Strausbaugh are taken into account, that case is of dubious precedential value.
{¶ 23} In Strausbaugh all parties (the offender, the victim, and the prosecutor, who later declined to file an appeal from the trial court’s decision) strongly supported the offender’s motion for judicial release. Id. at 33, 688 N.E.2d 1149. It is apparent from the trial court’s opinion that the judge sincerely wished to grant judicial release to the offender, who had received a sentence of exactly five years, but was frustrated by the requirement of the former statute that the offender serve the full five-year term before judicial release was available. The trial judge did not cite a single case in holding the statute unconstitutional and did not put forth any cases as sources for the equal protection standards applied in reaching that decision. Given the situation, I question how much weight courts should afford to Strausbaugh when considering the former statute’s constitutionality.
{¶ 24} Finally, under amended R.C. 2929.20(B)(3), see Am.Sub.S.B. No. 107, 148 Ohio Laws, Part IV, 8674, 8778, effective March 23, 2000, which provides that “[i]f the stated prison term is five years, the eligible offender may file the motion after the eligible offender has served four years of the stated prison term,” offenders sentenced to exactly five years now constitute an exclusive group between those sentenced to less than five years, R.C. 2929.20(B)(2), and those sentenced to greater than five years but less than ten years, R.C. 2929.20(B)(4). Consequently, an offender sentenced to exactly five years is no longer grouped with those offenders who must serve five years of the sentence before eligibility for judicial release but is able to file for such release after serving four years of his or her term.
{¶ 25} If the amended statute had applied to appellee, he would not have been eligible for judicial release until March 2005. Yet, by moving appellee to the group of offenders who received a sentence of less than five years, the majority upholds the trial court’s authority to entertain a motion for judicial release after much less time was served. To the extent that the amended statute might be *467viewed as a legislative correction to ameliorate the effects of a perceived oversight within the former version, the statute as amended seems, if anything, to reinforce former R.C. 2929.20(B)(3)’s line drawing. The amendment indicates that the General Assembly continues to treat those sentenced to exactly five years as having more in common with those sentenced to between five and ten years than with those offenders sentenced to less than five years.
Ron O’Brien, Franklin County Prosecuting Attorney, and Heather R. Saling, Assistant Prosecuting Attorney, for appellant.
David H. Bodiker, Ohio Public Defender, and Luis Delos Santos, Assistant State Public Defender, for appellee.
{¶ 26} For all the reasons detailed above, I would reverse the judgment of the court of appeals, uphold former R.C. 2929.20(B)(3) as constitutional, and conclude that appellee was ineligible for judicial release.
Lundberg Stratton and O’Connor, JJ., concur in the foregoing dissenting opinion.

. The three-year mandatory term appellee served did not count toward fulfilling the five-year period he was required to serve before he could file for judicial release. R.C. 2929.20(A).